259 S.C. 308 (1972)
191 S.E.2d 637
Leroy R. LAWSON, Appellant,
v.
Arkwright MILLS, Respondent
19490
Supreme Court of South Carolina.
September 19, 1972.
Charles M. Pace, Esq., of Spartanburg, for Appellant.
Messrs. Butler, Means, Evins & Browne, of Spartanburg, for Respondent.
September 19, 1972.
Per Curiam:
In this action plaintiff-appellant seeks to recover damages for alleged slander or defamation of his reputation in his trade. The defendant-respondent moved to require the compaint to be made more definite and certain in certain particulars, *309 and also to strike certain matter from the complaint. Defendant also demurred to the complaint on the ground that such did not state a cause of action for slander in that "offensive, abusive, insulting or blasphemous words do not constitute slander per se," and that the complaint had failed to allege any special damages to the plaintiff. The judge of the County Court sustained the demurrer but allowed plaintiff to plead over, thus rendering it unnecessary to pass upon defendant's motions.
Appellant's exceptions and brief were obviously prepared with virtually no regard for the rules of this Court. No one of his exceptions clearly or fully complies with Supreme Court Rule 4, sec. 6. His brief does not fully comply with Supreme Court Rule 8, Sec. 2, and totally disregards Rule 8, Sec. 3. The appeal is, accordingly, dismissed for failure to comply with the rules of this Court.
For whatever comfort it may be to appellant or his counsel, even if non-compliance with the rules be waived, no prejudicial error is apparent from a reading of the record and briefs.
Appeal dismissed.
MOSS, C.J., and LEWIS, BUSSEY and BRAILSFORD, JJ., concur.
LITTLEJOHN, Justice (concurring):
I concur in the result reached by the per curiam opinion.